 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CONDALEE MORRIS,                                  No. 2:19-cv-661-TLN-EFB P
12                       Petitioner,
13            v.                                        ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17           Petitioner is a state prisoner proceeding without counsel. This action was opened when he

18   filed a “petition for writ of habeas corpus” alleging procedural shortcomings in at least two prison

19   disciplinary proceedings. ECF No. 1. The court previously, due to ambiguities in the petition,

20   directed petitioner to state whether he intended this action to proceed as a habeas petition or as a

21   collection of claims brought pursuant to section 1983. ECF No. 14. Petitioner responded and

22   affirmed his intent to pursue a habeas action. ECF No. 15. The court has identified deficiencies

23   in the petition and, prior to recommending dismissal, will provide petitioner a chance to address

24   them.

25                                Application to Proceed in Forma Pauperis

26           Petitioner seeks leave to proceed in forma pauperis. ECF No. 12. He has made the

27   required showing and his application will be granted.

28   /////
 1                                                 Screening
 2          I.      Legal Standards
 3          The court must dismiss a habeas petition or portion thereof if the prisoner raises claims
 4   that are legally “frivolous or malicious” or fail to state a basis on which habeas relief may be
 5   granted. 28 U.S.C. § 1915A(b)(1),(2). The court must dismiss a habeas petition “[i]f it plainly
 6   appears from the petition and any attached exhibits that the petitioner is not entitled to relief[.]”
 7   Rule 4, Rules Governing Section 2254 Cases.
 8          II.     Analysis
 9          The petition consists of several hand-written pages outlining petitioner’s claims and
10   hundreds of pages of exhibits. As best the court can discern, petitioner alleges that he was not
11   afforded due process with respect to three separate disciplinary convictions – one in August of
12   2016 (ECF No. 1 at 9-10, 53), another in May of 2017 (id. at 18, 74-86), and a final one in July of
13   2017 (id. at 26, 235-244). Challenging multiple convictions in a single habeas petition is
14   impermissible, however. Under Rule 2(e) of the Rules Governing Section 2254 Cases, petitioner
15   may challenge only one judgment in a federal habeas action. Challenging each of the three
16   convictions described in this action would require him to file three separate petitions.
17          Second, it does not appear petitioner exhausted these claims in state court prior to filing
18   this federal petition. Before filing a federal habeas petition, a petitioner attacking a state
19   conviction must exhaust his claims by presenting them to the highest state court. See Baldwin v.
20   Reese, 541 U.S. 27, 29 (2004). There is no indication that petitioner has done so. On the habeas
21   form, petitioner has marked “yes” to the question of whether he has filed any state habeas
22   petitions attacking these convictions. ECF No. 1 at 3. He failed, however, to offer any
23   information regarding those cases in the space the form provides for that purpose.1 Id. And the
24   court has reviewed the voluminous exhibits attached to the petition – many of them pertain to
25   prison appeals, but none derive from state court filings.
26
            1
27           The form requests the name of court, case number, date filed, grounds raised, date of
     decision, result, and whether an evidentiary hearing was held. ECF No. 1 at 3-4. Petitioner
28   provided none of that information.
                                                       2
 1          Rather than recommending immediate dismissal, the court will afford petitioner an
 2   opportunity to address these deficiencies. Petitioner should, within thirty days from the date of
 3   service of this order, file an amended petition indicating which of his three convictions he wishes
 4   to challenge in this action.2 The amended petition should also indicate whether he has exhausted
 5   his claims regarding that conviction in state court.
 6                                                Conclusion
 7          1. Petitioner’s application to proceed in forma pauperis (ECF No. 12) is GRANTED; and
 8          2. Within thirty days from the date of service of this order, petitioner shall submit an
 9   amended petition which addresses the deficiencies identified supra. His failure to do so will
10   result in a recommendation that this action be dismissed.
11   DATED: February 11, 2020.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
            2
              His claims regarding the other convictions will be recommended for dismissal without
28   prejudice so that petitioner may, if he chooses, pursue them in separate actions.
                                                        3
